       Case 4:19-cv-00086-EJM Document 25 Filed 08/25/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kelly Ann King-McDonald,                          No. CV-19-00086-TUC-EJM
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15          Plaintiff, Kelly Ann King-McDonald, and Defendant, Andrew M. Saul,

16   Commissioner of Social Security, have jointly stipulated that the Court award Plaintiff

17   $5,154.06 (five thousand, one hundred and fifty-four dollars and six cents) in attorney fees
18   under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).

19          The Court, having considered the joint stipulation, hereby grants the parties’ Joint

20   Stipulation (Doc. 24) and orders that the Defendant pay Plaintiff $5,154.06 in EAJA fees

21   under 28 U.S.C. § 2412(d).

22          It is further ordered that if, after receiving the Court’s EAJA fee order, the

23   Defendant determines upon effectuation of the Court’s EAJA fee order that Plaintiff does
24   not owe a debt that is subject to offset under the Treasury Offset Program, the fees will be

25   made payable to Plaintiff’s attorney, Meghan McNamara Miller. However, if there is a

26   debt owed that is subject to offset under the Treasury Offset Program, the remaining EAJA

27   fees after offset will be paid by a check made out to Plaintiff but delivered to Plaintiff’s

28   attorney, Meghan McNamara Miller.
     Case 4:19-cv-00086-EJM Document 25 Filed 08/25/20 Page 2 of 2



 1       Dated this 25th day of August, 2020.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
